PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/920,327
Filing Date: 22 Oct 2015
Appellant(s): Fokoue-Nkoutche et al.



__________________
Michael Powell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/15/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 8-10, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 8-10, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.

Claims 8-10, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 7 of copending Application No. 14/953,590 (reference application).

(2) Response to Argument
In the Appeal Brief filed 16 November 2020, Appellant makes the following arguments:
A) Applicants respectfully request withdrawal of the present rejection under 35 USC 101.


Argument A
As per the first argument, the Examiner respectfully submits that independent claims 8 and 15 constitute a “mental process” because limitations such as receiving data, calculating a rating, and outputting the rating/potential outcomes amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Furthermore, regarding the “constructing…tables” and “constructing…profiles” limitations, the claims do not recite in detail how the tables/profiles are “constructed.” As such, at the currently claimed high level of generality, the tables and profiles could be constructed using pen and paper. In addition, a “logistic regression model” is a statistical model. Therefore, the limitation involving the “determining the adverse event prediction rating based on a feature vector, generated by a logistic regression model…” falls within the “mathematical concepts” grouping of abstract ideas.
Furthermore, the computer components (one or more databases, a computer program product, a non-transitory storage medium, a processor, processing system, a computational system, and memory                               ) are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, performing calculations, analyzing data, constructing data, and outputting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. In addition, the Examiner respectfully submits that Appellant argues features that have not been claimed such as “data structuring techniques” and that a “vast amount of data” is being sorted and analyzed. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LENA NAJARIAN/Primary Examiner, Art Unit 3686                 
                                                                                                                                                                                       Conferees:

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686     
                                                                                                                                                                                                   /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.